DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 2 and 17-20 have been cancelled. Claims 1 and 3 have been amended. Claims 1 and 3-16 are currently pending.

Allowable Subject Matter

Claims 1 and 3-16 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the known prior art of record taken alone or in combination fails to teach wherein the data buffer circuit further includes a buffer management circuit, which receives the read request, and notifies the host interface circuit that the buffer memory is ready to return the read data upon confirming that the tag information stored in the first register and the tag information stored in the second register match each other.

US Patent 7,222,226 discloses a dispatch unit capable of performing register-to-register move operations based on a scheduler. No mention of a buffer management circuit, which receives the read request, and notifies the host interface circuit that the buffer memory is ready to return the read data upon confirming that the tag information stored in the first register and the tag information stored in the second register match each other is present. 

US PGPUB 2011/0131346 discloses a host subsystem coupled to a buffer and containing registers for performing data transmissions based on a buffer transfer context. No mention of a buffer management circuit, which receives the read request, and notifies the host interface circuit that the buffer memory is ready to return the read data upon confirming that the tag information stored in the first register and the tag information stored in the second register match each other is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184      



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184